Exhibit 10(g)

Form of Stock Appreciation Rights Award Agreement to Officers under the

Company’s 2002 Stock Incentive Plan (non-competition; four-year vesting)

LOGO [g65154logo1.jpg]

STOCK APPRECIATION RIGHTS AWARD

(STOCK SETTLED)

Award Number:

 

Award Date   Number of Shares   Grant Price   Expiration Date

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Award Date specified above granted to

«Name»

(“Participant”) stock appreciation rights (the “Stock Appreciation Rights”) with
respect to the number of shares of UnitedHealth Group Incorporated Common Stock,
$.01 par value per share (the “Common Stock”), indicated above in the box
labeled “Number of Shares” (the “Shares”). The initial value of each Share is
indicated above in the box labeled “Grant Price.” This Award represents the
right to receive shares of Common Stock (the “Issued Shares”) only when, and
with respect to the number of Shares as to which, the Award has vested (the
“Vested Shares”). This Award is subject to the terms and conditions set forth
below and in the UnitedHealth Group Incorporated 2002 Stock Incentive Plan (the
“Plan”). A copy of the Plan is available upon request. In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.

* * * * *

1. Rights of the Participant with Respect to the Stock Appreciation Rights.

(a) No Shareholder Rights. The Stock Appreciation Rights granted pursuant to
this Award do not and shall not entitle Participant to any rights of a
shareholder of Common Stock prior to the exercise of the Stock Appreciation
Rights and the receipt of the Issued Shares in accordance with this Award. The
rights of Participant with respect to this Award shall remain forfeitable at all
times prior to the date on which such rights become vested in accordance with
Section 2, 3 or 4 hereof.

(b) Exercise of Stock Appreciation Rights; Issuance of Common Stock. No shares
of Common Stock shall be issued to Participant prior to the date on which the
Stock Appreciation Rights are vested in accordance with Sections 2, 3, or 4, and
exercised in accordance with Section 5. Upon exercise of the Stock Appreciation
Rights, Participant shall be entitled to receive a number of Issued Shares for
each Vested Share with respect to which the Stock



--------------------------------------------------------------------------------

Appreciation Rights are exercised equal to (i) the excess of the Fair Market
Value of one Share on the date of exercise over the Grant Price, divided by
(ii) the Fair Market Value of one Share on the date of exercise. The Issued
Shares shall be issued in book-entry form, registered in Participant’s name or
in the name of Participant’s legal representatives, beneficiaries or heirs, as
the case may be. The Company will not deliver any fractional share of Common
Stock but will pay, in lieu thereof, cash equal to the Fair Market Value of such
fractional share.

2. Vesting. Subject to the terms and conditions of this Award, the Stock
Appreciation Rights shall vest and may be exercised by Participant with respect
to 25% of the Shares on each of the first, second, third and fourth
anniversaries of the Award Date if Participant remains continuously employed by
the Company until the respective vesting dates.

3. Early Vesting Upon Change in Control. Notwithstanding the other vesting
provisions contained in Section 2, but subject to the other terms and conditions
set forth herein, upon the effective date of a Change in Control the Stock
Appreciation Rights with respect to all of the Shares shall become immediately
and unconditionally vested and exercisable. For purposes of this Award, a
“Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company.

4. Forfeiture or Early Vesting Upon Termination of Employment.

(a) Termination of Employment Generally. If Participant ceases to be an employee
of the Company for any reason (voluntary or involuntary) other than death or
permanent long-term disability, then Participant may at any time within the
Exercise Period (as defined below) exercise the Stock Appreciation Rights with
respect to the Vested Shares on the date of the termination. Participant’s Stock
Appreciation Rights with respect to any unvested Shares shall be immediately and
irrevocably forfeited on the date of termination.

(b) Death or Permanent Long-Term Disability. If Participant dies while employed
by the Company or its subsidiaries, or if Participant’s employment by the
Company or its subsidiaries is terminated due to Participant’s failure to return
to work as the result of a permanent long-term disability which renders
Participant incapable of performing his or her duties as determined under the
provisions of the Company’s long-term disability insurance program applicable to
Participant, then (i) the Stock Appreciation Rights with respect to any unvested
Shares shall immediately vest, and (ii) Participant (or Participant’s personal
representatives, administrators or guardians, as applicable, or any person or
persons to whom the Stock Appreciation Rights are transferred by will or the
applicable laws of descent and distribution) may, at any time within a period of
five years after the Participant’s death or termination of employment due to the
Participant’s failure to return to work as the result of a permanent long-term
disability, or for such other longer period established at the discretion of the
Committee or the Chief Executive Officer of the Company, exercise the Stock
Appreciation Rights to the extent of the full number of Vested Shares.

(c) Severance. If Participant is entitled to severance under the Company’s
severance pay plan as in effect on the date hereof, then the Stock Appreciation
Rights shall continue to vest



--------------------------------------------------------------------------------

for the period of such severance that Participant is eligible to receive. If
Participant is entitled to severance under an employment agreement entered into
with the Company, then vesting of the Stock Appreciation Rights shall continue
for the period of such severance that Participant is entitled to receive as of
the date hereof. If Participant is entitled to separation pay other than under
the Company’s severance pay plan or an employment agreement, then vesting of the
Stock Appreciation Rights shall continue for the lesser of (i) the period
Participant would have received payments under the severance pay plan as in
effect on the date hereof, had Participant been eligible for such payments or
(ii) the period of separation pay. In either case, should Participant be paid in
a lump sum versus bi-weekly payments, the Stock Appreciation Rights shall
continue to vest for the period of time in which severance or separation pay
would have been paid had it been paid bi-weekly.

(d) For purposes of this Award, “Exercise Period” means the greater of (i) a
period of three months after the date of termination of Participant’s
employment, (ii) if Participant is entitled to severance or separation pay, a
period of three months after vesting ceases as provided in (c) above, or
(iii) such other longer period established at the discretion of the Committee or
the Chief Executive Officer of the Company. Notwithstanding any other provision
of this Agreement, the Stock Appreciation Rights shall in no event be
exercisable to any extent or by any Person after the Expiration Date.

5. Method of Exercise. The Stock Appreciation Rights may be exercised with
respect to Vested Shares by delivery to the Company of a written notice which
shall state that Participant elects to exercise the Stock Appreciation Rights as
to the number of Vested Shares specified in the notice as of the date specified
in the notice.

6. Restriction on Transfer. During Participant’s lifetime, the Stock
Appreciation Rights shall be exercisable only by Participant. Participant may
not transfer the Stock Appreciation Rights except by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act or
the rules promulgated thereunder. Any attempt to otherwise transfer the Stock
Appreciation Rights shall be void.

7. Termination. The Stock Appreciation Rights granted pursuant to this Award
shall terminate on the earlier to occur of (a) the date indicated above in the
box labeled “Expiration Date” or (b) as provided in Section 4 above.

8. Forfeiture of Stock Appreciation Right. If Participant violates: (a) any
provision of the Restrictive Covenants of this Certificate, or (b) any provision
of the Company’s Principles of Integrity and Compliance, then all unvested
portions of the Stock Appreciation Rights, together with any portions of the
Stock Appreciation Rights which vested within one year prior to the termination
of Participant’s employment with the Company or at any time after such
termination (the “Forfeited Shares”), shall become null and void and Participant
shall pay to the Company, upon demand, an amount equal to the difference between
the proceeds Participant has received from any sales of Forfeited Shares; and if
Participant still holds all or any part of the Forfeited Shares at the time such
Company demand is made, the aggregate Fair Market Value of such Forfeited Shares
as of the date of vesting of the Forfeited Rights. The paragraph does not
constitute the Company’s exclusive remedy for Participant’s violation of the
Restrictive Covenants. The Company may seek any additional legal or equitable
remedy, including injunctive relief, for any such violation.

 



--------------------------------------------------------------------------------

9. Restrictive Covenants. In consideration of the terms of this Award and
Participant’s access to Confidential Information, Participant agrees to the
Restrictive Covenants set forth below. For purposes of the Restrictive
Covenants, the “Company” means UnitedHealth Group and all of its subsidiaries
and other affiliates.

(a) Confidential Information. Participant has or will be given access to and
provided with sensitive, confidential, proprietary and/or trade secret
information (collectively, “Confidential Information”) in the course of
Participant’s employment. Examples of Confidential Information include
inventions, new product or marketing plans, business strategies and plans,
merger and acquisition targets, financial and pricing information, computer
programs, source codes, models and data bases, analytical models, customer lists
and information, and supplier and vendor lists and information. Participant
agrees not to disclose or use Confidential Information, either during or after
Participant’s employment with the Company, except as necessary to perform
Participant’s duties or as the Company may consent in writing.

(b) Non-Solicitation. During Participant’s employment and for the greater of two
years after the termination of Participant’s employment for any reason
whatsoever or the period of time for which the Stock Appreciation Rights remain
exercisable, Participant may not, without the Company’s prior written consent,
directly or indirectly, for Participant or for any other person or entity, as
agent, employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:

 

  (i) Engage in any business competitive with any Company business with any
person or entity who: (a) was a Company provider or customer within the 12
months before Participant’s employment termination and, (b) with whom
Participant had contact to further the Company’s business or for whom
Participant performed services, or supervised the provision of services for,
during Participant’s employment.

 

  (ii) Hire, employ, recruit or solicit any Company employee or consultant.

 

  (iii) Induce or influence any Company employee, consultant, customer or
provider to terminate his, her or its employment or other relationship with
UnitedHealth Group.

 

  (iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During Participant’s employment and for the greater of one
year after the termination of Participant’s employment for any reason whatsoever
or the period of time for which the which the Stock Appreciation Rights remain
exercisable, Participant may not, without the Company’s prior written consent,
directly or indirectly, for Participant or for any other person or entity, as
agent, employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:

 



--------------------------------------------------------------------------------

(i) Engage or participate in, or in any way render services or assistance to,
any business that competes, directly or indirectly, with any Company product or
service that Participant participated in, engaged in, or had Confidential
Information regarding, during Participant’s employment.

(ii) Assist anyone in any of the activities listed above.

By accepting this Stock Appreciate Right, Participant agrees that the provisions
of this Restrictive Covenants section are reasonable and necessary to protect
the legitimate interests of the Company.

9. Adjustments to Stock Appreciation Rights. In the event that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the term, vesting or exercisability of the Stock Appreciation
Rights), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, make adjustments to the Award, including
adjustments in the number and type of Shares subject to the Stock Appreciation
Rights; provided, however, that the number of shares of Common Stock into which
the Stock Appreciation Rights may be exercised shall always be a whole number.

10. Income Tax Matters.

(a) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, the Participant’s minimum required federal,
state and local payroll, withholding, income or other tax withholding
obligations arising from the receipt of Issued Shares will be satisfied by
withholding a portion of the Issued Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes (but only to the extent of
the minimum amount required to be withheld under applicable laws or
regulations). The Company will not deliver any fractional share of Common Stock
but will pay, in lieu thereof, cash equal to the Fair Market Value of such
fractional share.

11. Miscellaneous.

(a) This Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

 



--------------------------------------------------------------------------------

(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured creditor of the Company or any Affiliate.

(c) The Company shall not be required to issue or deliver any shares of Common
Stock upon exercise of any Stock Appreciation Rights until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable have been and continue to be satisfied (including
an effective registration of the shares under federal and state security laws).

(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

(e) If a court or arbitrator decides that any provision of this Certificate is
invalid or overbroad, Participant agrees that the court or arbitrator should
narrow such provision so that it is enforceable or, if narrowing is not possible
or permissible, such provision should be considered severed and the other
provisions of this Certificate should be unaffected.

(f) Participant agrees that (i) legal remedies (money damages) for any breach of
the Restrictive Covenants in this Certificate will be inadequate, (ii) the
Company will suffer immediate and irreparable harm from any such breach, and
(iii) the Company will be entitled to injunctive relief from a court in addition
to any legal remedies the Company may seek in arbitration.

(g) The Restrictive Covenants in this Certificate shall survive termination of
the Stock Appreciation Rights.

(h) The validity, construction and effect of this Award and any rules and
regulations relating to this Award shall be determined in accordance with the
laws of the State of Minnesota (without regard to its conflict of law
principles).